DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowance is issued due to an oversight of claim 9 in the Examiner’s Amendment mailed May 11, 2022. Corrected Examiner’s amendment id provided.
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tiffany Thomas on May 5, 2022 and Orlando Lando on June 23, 2022.
The application has been amended as follows:
In claim 5, line 1, delete ---4--- after “claim” and substitute ---1--- therefor.
Cancel claim 7.
In claim 8, line 1, delete ---7--- after “claim” and substitute ---1--- therefor.
In claim 8, line 1, delete ---exogenous--- after “the”.
In claim 8, line 3, delete ---exogenous---.
In claim 9, line 2, delete ---exogenous--- after “different”.
In claim 10, line 1, delete ---7--- after “claim” and substitute ---1--- therefor.
In claim 10, line 1, delete ---exogenous--- after “the”.
In claim 10, line 3, delete ---exogenous---.
Reasons for Allowance
4.	Claims 1-3, 5 and 8-16 were previously allowed and remain allowed.\
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 23, 2022